    Case 5:20-cr-00143-H-BQ Document 25 Filed 01/06/21             Page 1 of 1 PageID 53



                           UNITED STATES DISTzuCT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

UNITED STATES OF AMERICA,
     Plainriff,

                                                            NO. 5:2O-CR-143-01-H

LARAMTE JOE KErTH (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF THE UNTTED STATES MAGISTRATE JTJDGE
                           CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance witlt 28 U.S.C.

0   636OXl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilry is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

          Sentence will be imposed in accordance with the Court's scheduling order.

          SO ORDERED.

          DatedJantary    Q,2o2l


                                             JAMES       SLEY HE   RIX
                                                       STATES DISTRICT ruDGE
